          Case 1:18-cv-02712-KBJ Document 8 Filed 02/15/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ROBYN L. GRITZ,                            )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )  Case No. 1:18-cv-2712 (KBJ)
                                          )
FEDERAL BUREAU OF INVESTIGATION,          )
                                          )
                  Defendant.              )
__________________________________________)


                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States

Attorney Christopher Hair as counsel for Defendant in the above captioned case substituting for

Assistant United States Attorney Damon Taaffe.



                                            Respectfully Submitted,

                                            _____________/s/ ___________________
                                            Christopher C. Hair, Pa. BAR # 306656
                                            Assistant United States Attorney
                                            Judiciary Center Building
                                            555 4th Street, N.W. B Civil Division
                                            Washington, D.C. 20530
                                            (202) 252-2541
                                            Christopher.Hair@usdoj.gov
